                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              ABERDEEN DIVISION


KACEY L. PHIFER                                                                      PLAINTIFF

                                                                         NO. 1:18CV00236-JMV

NANCY BERRYHILL
Acting Commissioner of Social Security                                             DEFENDANT


                                    FINAL JUDGMENT

       This cause is before the court on Plaintiff’s complaint for judicial review of an

unfavorable final decision of the Commissioner of the Social Security Administration denying a

claim for a period of disability and disability insurance benefits. The parties have consented to

entry of final judgment by the United States Magistrate Judge under the provisions of 28 U.S.C.

§ 636(c), with any appeal to the Court of Appeals for the Fifth Circuit. The court, having

reviewed the administrative record, the briefs of the parties, and the applicable law, and having

heard oral argument, finds as follows:

       Consistent with the court’s ruling from the bench during a hearing held today, the court

finds the ALJ committed multiple errors that prejudiced the claimant, and the ALJ’s decision is

not supported by substantial evidence. First, the ALJ erred by conflating the claimant’s anxiety

and depression with her “head injury,” i.e., her cognitive impairment, and failed to properly

consider limitations associated with the claimant’s anxiety and depression when she crafted her

residual functional capacity (“RFC”). Second, the ALJ failed to thoroughly consider and

properly assign weight to certain of the claimant’s treating psychiatrist’s opinions. Indeed, Dr.

Chandra Miller’s opinions that the claimant had a marked limitation in ability to demonstrate

reliability and would miss more than four work days per month were not contradicted by any
examining physician’s opinion and appear to be supported by Dr. Brian Thomas’s assessment

that the claimant’s “consistency may be somewhat questionable.” Moreover, the ALJ failed to

give good reasons for rejecting Dr. Miller’s opinions. The ALJ’s conclusion that Dr. Miller’s

records often showed improvement and normal function ignore the labile nature of the claimant’s

mood over the longitudinal record and the fact that any improvement occasioned by anti-

depressant medication was short-lived. See, e.g., Tr. 17F, p.12.

       On remand, the ALJ shall properly consider the effects of the claimant’s anxiety and

depression along with her other impairments on her ability to work. The ALJ must reevaluate

Dr. Miller’s medical source statement with respect to each limitation she assessed in view of a

careful assessment of Dr. Miller’s treatment records and the other evidence of record. Before

the ALJ rejects or assigns little weight to any of Dr. Miller’s opinions regarding the multiple

mental limitations she assigned, the ALJ must articulate good cause for rejecting any limitation

or assigning it little weight. Additionally, the ALJ must obtain from a medical consultant a

mental RFC assessment based on all the medical evidence of record. And, if necessary, the ALJ

will seek supplemental vocational expert evidence on the issue of whether there is any work the

claimant can perform in view of her limitations. Ultimately, the ALJ must issue a new decision

and may conduct any proceedings that are not inconsistent with this decision.

       IT IS, THEREFORE, ORDERED AND ADJUDGED that this case is REVERSED

and REMANDED for further proceedings.

       This, the 10th day of March, 2020.



                                          /s/ Jane M. Virden
                                          U. S. MAGISTRATE JUDGE
                                                 2
